Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 February 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller (see FIG 3: 152 and [0063]), a memory device (see FIG 3: 170 and [0063]), a lock manager (see FIG 3: 160 and [0063]), a sync manager (see FIG 3: 162 and [0063])  in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant elects to argue the limitations are not intended to invoke 112(f), the Office notes the limitations do otherwise appear to be further limiting because ‘suitable for’ may be interpreted as intended use. Clarification is requested. 
ALLOWABLE SUBJECT MATTER
Claim 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16,19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinker (US PG PUB No. 2009/0240664)
As per claim 1, a memory system, comprising:
a plurality of storage areas (see FIG 5: 24), each accessible by a plurality of hosts (see FIG 5: 18);
a memory to store executable instructions for adapting a file system to constraints imposed by the plurality of storage areas (see [0090]); and
a processor in communication with the memory, wherein the executable instructions upon execution by the processor cause the processor to (see FIG 5: 20):
receive a request for an operation from one of the hosts to access at least one of the plurality of storage areas (see FIG 11: 204);
set, upon a determination that there is no current lock on the at least one storage area to be accessed, a lock for the at least one storage area to be accessed (see FIG 11: 206);
update file system metadata to match file system metadata used by the one of the hosts accessing the at least one storage area (see [0082]); and
update a version value of the file system metadata associated with the at least one storage area (see [0077]).
As per claim 2, the system of claim 1, 
wherein the executable instructions further include instructions that upon execution by the processor cause the processor to: provide a queue for another 
As per claim 3, the system of claim 2, 
wherein the executable instructions further include instructions that upon execution by the processor cause the processor to: send, upon completion of the operation by the one of the hosts, a lock release signal to the another one of the hosts (see [0100]).
As per claim 4, the system of claim 1, 
wherein the executable instructions further include instructions that upon execution by the processor cause the processor to: notify the updated file system metadata and the updated version value to another one of the hosts that requests for an operation to the at least one storage area being accessed by the one of the hosts (see [0127]).
As per claim 5, the system of claim 1, 
wherein the executable instructions further include instructions that upon execution by the processor cause the processor to: send, upon receipt of the request for the operation from one of the hosts, a current version value of the file system metadata (see [0164]).
As per claim 6, the system of claim 1, 
wherein the lock includes at least one of a write lock or a read lock to indicate the at least one storage area is subject to a write operation or a read operation, respectively (see [0144]).
As per claim 7, the system of claim 1, 
wherein the file system metadata includes metadata used by a flash translation layer (FTL) (see [0115]: “object map”).
As per claim 8, the system of claim 1, 
wherein the file system metadata includes an address mapping table to store a mapping between physical addresses and logical addresses associated with the requested operation  (see [0115]: “object map”).
As per claim 9, the system of claim 8,
 wherein the file system metadata further includes block status information to indicate whether the at least one storage area is available for a write operation (see [0055]).
[Flash memory necessarily requires tracking which storage areas are available for a write operation because flash memory cannot overwrite without first erasing.]
As per claim 10, the system of claim 1, 
wherein the file system metadata used by the one of the hosts accessing the at least one storage area includes an address mapping table used in performing the requested operation (see [0065])
As per claim 11, a memory system which is coupled to a plurality of hosts (see FIG 5: 18) each including a flash translation layer (FTL) (see [0065]), the memory system comprising:
a controller (see FIG 5: 20) suitable for allowing only a write request to be received from any one of the plurality of hosts, when a write lock for a write request from the any one host is set (see [0142]); and
a memory device controlled by the controller, and suitable for performing a write operation according to the write request from the any one host (see FIG 5: 26), wherein the controller comprises:
a lock manager suitable for setting a write lock depending on whether a lock is set in the memory device, when the write lock request is received, and releasing the write lock when the write operation is completed (see FIG 8: LOCK TBL and [0142]); and
a sync manager suitable for controlling synchronization of FTL metadata of the FTLs of the other hosts excluding the any one host, according to whether the write operation is successfully performed (see[0127]).
As per claim 12, the memory system of claim 11, 
wherein the lock manager sets the write lock in a write region corresponding to the write lock request in the memory device, when a write lock or read lock of another host which is not the any one host among the plurality of hosts is not set in the corresponding write region (see [0144])
As per claim 13, the memory system of claim 12,
 wherein the lock manager queues the write lock request or transfers a fail signal of the write lock request to the any one host, when a write lock or read lock of the other host is set in the corresponding write region (see [0144])
As per claim 14, the memory system of claim 11, 
wherein when receiving a read lock request for a read request from one or more hosts among the plurality of hosts, the controller allows only a read request to be received from the one or more hosts (see [0144]: “read-write”)

As per claim 15, the memory system of claim 14, 
wherein the lock manager sets a read lock depending on whether a lock is set in the memory device, when the read lock request is received, and releases the read lock when a read operation corresponding to the read request is completed by the memory device  (see [0144]: “read-write”)
[A read-write lock is taken as comprising a read lock as recited in the claims.] 
As per claim 16, the memory system of claim 15,
 wherein the lock manager sets the read lock in a read region corresponding to the read lock request in the memory device, when a write lock of another host which is not the any one host among the plurality of hosts is not set in the corresponding read region  (see [0144]: “read-write”)
[A read-write lock is taken as comprising a read lock as recited in the claims.] 
As per claim 19, the memory system of claim 11, 
wherein the controller transfers the write lock release signal to the other hosts depending on whether the write operation is completed (see [0144])
As per claim 20, the memory system of claim 11, 
wherein the controller allows only a write request to be received from the any one host, and then receives a write command, write data and updated FTL metadata updated by the host, which are included in the write request, from the any one host (see FIG 11: 216 and [0080])
DIRECTION OF FUTURE CORRESPONDENCES
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be received from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be received from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137